UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3462 Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Bruce McKibben c/o Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2014 Date of reporting period:September 30, 2014 Item 1.Schedule of Investments. Schedule of Investments September 30, 2014 (unaudited) Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 80.2% Consumer Discretionary - 9.3% Apollo Education Group, Inc. (3) Aramark AutoZone, Inc. (3) Discovery Communications, Inc. (3) Expedia, Inc. Home Depot, Inc./The Lear Corp. Live Nation Entertainment, Inc. (3) Omnicom Group, Inc. Priceline Group Inc./The (3) Starz (3) Viacom, Inc. Visteon Corp. (3) Walt Disney Co. (Cost $21,353,145) Consumer Staples - 6.8% Archer-Daniels-Midland Co. CVS Health Corp. Mead Johnson Nutrition Co. PepsiCo, Inc. Procter & Gamble Co./The Spectrum Brands Holdings, Inc. Walgreen Co. Wal-Mart Stores, Inc. (Cost $15,379,661) Energy - 9.0% Chevron Corp. ConocoPhillips Continental Resources, Inc. (3) Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Valero Energy Corp. Whiting Petroleum Corp. (3) (Cost $20,753,842) Financials - 10.8% Affiliated Managers Group, Inc. (3) Aflac, Inc. American Express Co. American International Group, Inc. Bank of New York Mellon Corp./The Berkshire Hathaway, Inc. (3) Capital One Financial Corp. Discover Financial Services Genworth Financial, Inc. (3) Goldman Sachs Group, Inc./The JPMorgan Chase & Co. Travelers Cos., Inc./The Wells Fargo & Co. (Cost $24,083,904) Healthcare - 11.7% Becton Dickinson and Co. Celgene Corp. (3) Gilead Sciences, Inc. (3) Johnson & Johnson LifePoint Hospitals, Inc. (3) McKesson Corp. Merck & Co., Inc. Pfizer, Inc. Stryker Corp. Teva Pharmaceutical Industries, Ltd. United Therapeutics Corp. (3) VCA, Inc. (3) (Cost $24,660,207) Industrials - 8.2% Avis Budget Group, Inc. (3) Caterpillar, Inc. CSX Corp. Delta Air Lines, Inc. Dun & Bradstreet Corp./The FedEx Corp. General Electric Co. HD Supply Holdings, Inc. (3) Illinois Tool Works, Inc. Norfolk Southern Corp. Precision Castparts Corp. Southwest Airlines Co. United Rentals, Inc. (3) (Cost $18,753,117) Information Technology - 20.7% Accenture PLC Apple, Inc. Benchmark Electronics, Inc. (3) CDW Corp. CommScope Holding Co., Inc. (3) Corning, Inc. Fidelity National Information Services, Inc. Fiserv, Inc. (3) Google, Inc. - Class C (3) Google, Inc. - Class A (3) Hewlett-Packard Co. Intel Corp. Lexmark International, Inc. MasterCard, Inc. Microsoft Corp. Oracle Corp. Texas Instruments, Inc. Trimble Navigation, Ltd. (3) Vantiv, Inc. (3) Western Digital Corp. Xerox Corp. (Cost $41,422,580) Materials - 1.6% Celanese Corp. Mosaic Co./The PPG Industries, Inc. (Cost $3,801,798) Telecommunication Services - 1.5% CenturyLink, Inc. Verizon Communications, Inc. (Cost $3,323,317) Utilities - 0.6% UGI Corp. Vectren Corp. (Cost $1,256,116) Total Common Stocks (Cost $174,787,687) Money Market Registered Investment Companies - 20.8% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $47,892,983) Bank Obligations - 0.4% Capital Bank Deposit Account, 0.65%, 10/1/2014 EverBank Money Market Account, 0.61%, 10/1/2014 Mid America Bank Demand Deposit Account, 0.50%, 10/1/2014 Pacific Mercantile Bank Deposit Account, 0.55%, 10/1/2014 Total Bank Obligations (Cost $996,454) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.45%, 10/1/2014 (5) Total Floating Rate Demand Notes (Cost $1,892) U.S. Government Obligations - 0.6% U.S. Treasury Bill, 0.09%, due 3/5/2015 (6) Total U.S. Government Obligations (Cost $1,299,723) Total Investments - 102.0% (Cost $224,978,739)(2) Liabilities less Other Assets - (2.0%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $147,659) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 Mini Futures expiring December 2014, notional value $38,622,075 ) Total Futures Contracts ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax and financial reporting purposes are the same. Represents non-income producing securities. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2014. Floating rate security.The rate shown represents the rate in effect at September 30, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Muirfield Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2014 (unaudited) Dynamic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 94.2% Consumer Discretionary - 11.1% Amazon.com, Inc. (3) Apollo Education Group, Inc. (3) Aramark AutoZone, Inc. (3) Discovery Communications, Inc. (3) Expedia, Inc. Home Depot, Inc./The Lear Corp. Live Nation Entertainment, Inc. (3) Macy's, Inc. Omnicom Group, Inc. Priceline Group, Inc./The (3) Tenneco, Inc. (3) Viacom, Inc. Walt Disney Co./The (Cost $14,615,331) Consumer Staples - 7.9% Archer-Daniels-Midland Co. Coca-Cola Co./The CVS Health Corp. Mead Johnson Nutrition Co. PepsiCo, Inc. Procter & Gamble Co./The Spectrum Brands Holdings, Inc. Walgreen Co. Wal-Mart Stores, Inc. (Cost $9,501,856) Energy - 10.2% Baker Hughes, Inc. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Tesoro Corp. Valero Energy Corp. Whiting Petroleum Corp. (3) (Cost $12,979,213) Financials - 13.4% Affiliated Managers Group, Inc. (3) American Express Co. (3) American International Group, Inc. Bank of America Corp. Bank of New York Mellon Corp./The Berkshire Hathaway, Inc. (3) Capital One Financial Corp. Citigroup, Inc. Discover Financial Services Goldman Sachs Group, Inc./The JPMorgan Chase & Co. Travelers Cos., Inc./The Wells Fargo & Co. (Cost $16,092,042) Healthcare - 13.1% Becton Dickinson and Co. Celgene Corp. (3) Gilead Sciences, Inc. (3) Johnson & Johnson McKesson Corp. Merck & Co., Inc. Pfizer, Inc. Stryker Corp. Teva Pharmaceutical Industries, Ltd. United Therapeutics Corp. (3) VCA, Inc. (3) (Cost $15,238,694) Industrials - 9.9% Avis Budget Group, Inc. (3) Caterpillar, Inc. CSX Corp. Delta Air Lines, Inc. Dun & Bradstreet Corp./The FedEx Corp. General Electric Co. HD Supply Holdings, Inc. (3) Illinois Tool Works, Inc. Norfolk Southern Corp. Precision Castparts Corp. Southwest Airlines Co. United Rentals, Inc. (3) (Cost $12,172,065) Information Technology - 25.0% Accenture PLC Apple, Inc. Broadcom Corp. CDW Corp. Corning, Inc. Facebook, Inc. (3) Fidelity National Information Services, Inc. Fiserv, Inc. (3) Google, Inc. - Class C (3) Google, Inc. - Class A (3) Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Lexmark International, Inc. MasterCard, Inc. Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Texas Instruments, Inc. Trimble Navigation, Ltd. (3) Visa, Inc. Western Digital Corp. Xerox Corp. (Cost $27,777,394) Materials - 1.8% Celanese Corp. Mosaic Co./The PPG Industries, Inc. (Cost $2,216,760) Telecommunication Services - 1.8% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. (Cost $2,248,159) Total Common Stocks (Cost $112,841,514) Money Market Registered Investment Companies - 7.1% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $8,824,935) Bank Obligations - 0.8% Capital Bank Deposit Account, 0.65%, 10/1/2014 EverBank Money Market Account, 0.61%, 10/1/2014 Mid America Bank Demand Deposit Account, 0.50%, 10/1/2014 Pacific Mercantile Bank Deposit Account, 0.55%, 10/1/2014 Total Bank Obligations (Cost $996,454) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.45%, 10/1/2014 (5) Total Floating Rate Demand Notes (Cost $271) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.09%, due 3/5/2015 (6) Total U.S. Government Obligations (Cost $499,881) Total Investments - 102.5% (Cost $123,163,055)(2) Liabilities less Other Assets - (2.5%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $88,020) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 Mini Futures expiring December 2014, notional value $10,220,600 ) Total Futures Contracts ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax and financial reporting purposes are the same. Represents non-income producing securities. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2014. Floating rate security.The rate shown represents the rate in effect at September 30, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Dynamic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2014 (unaudited) Aggressive Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 95.3% Consumer Discretionary - 11.8% Apollo Education Group, Inc. (3) Aramark AutoZone, Inc. (3) Choice Hotels International, Inc. Dana Holding Corp. Discovery Communications, Inc. (3) Expedia, Inc. Home Depot, Inc./The Houghton Mifflin Harcourt Co. (3) Lear Corp. Live Nation Entertainment, Inc. Omnicom Group, Inc. (3) Priceline Group, Inc./The (3) Starz (3) Tenneco, Inc. (3) (Cost $9,074,236) Consumer Staples - 7.1% Archer-Daniels-Midland Co. CVS Health Corp. Harbinger Group, Inc. PepsiCo, Inc. Spectrum Brands Holdings, Inc. Walgreen Co. Wal-Mart Stores, Inc. (Cost $5,313,410) Energy - 9.7% Baker Hughes, Inc. Chevron Corp. Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Superior Energy Services, Inc. Tesoro Corp. Valero Energy Corp. Whiting Petroleum Corp. (3) (Cost $7,767,156) Financials - 14.8% American International Group, Inc. Assurant, Inc. Bank of New York Mellon Corp./The Berkshire Hathaway, Inc. (3) Capital One Financial Corp. Discover Financial Services Genworth Financial, Inc. (3) Goldman Sachs Group, Inc./The JPMorgan Chase & Co. Sunstone Hotel Investors, Inc. Travelers Cos, Inc./The US Bancorp Wells Fargo & Co. (Cost $10,864,113) Healthcare - 13.8% Amsurg Corp. (3) Becton Dickinson and Co. Celgene Corp. (3) Gilead Sciences, Inc. (3) LifePoint Hospitals, Inc. (3) McKesson Corp. MedAssets, Inc. (3) Merck & Co., Inc. Pfizer, Inc. Stryker Corp. Team Health Holdings, Inc. (3) United Therapeutics Corp. (3) VCA, Inc. (3) (Cost $9,693,975) Industrials - 9.4% Avis Budget Group, Inc. (3) Caterpillar, Inc. CSX Corp. Delta Air Lines, Inc. Dun & Bradstreet Corp./The FedEx Corp. Illinois Tool Works, Inc. Norfolk Southern Corp. Precision Castparts Corp. United Rentals, Inc. (3) (Cost $7,179,143) Information Technology - 24.9% Apple, Inc. Benchmark Electronics, Inc. (3) Broadcom Corp. CDW Corp. Corning, Inc. Google, Inc. - Class C (3) Google, Inc. - Class A (3) Hewlett-Packard Co. Intel Corp. Lexmark International, Inc. MasterCard, Inc. Microsoft Corp. NeuStar, Inc. (3) Oracle Corp. Texas Instruments, Inc. Visa, Inc. Western Digital Corp. Xerox Corp. (Cost $17,112,027) Materials - 1.3% Cabot Corp. Mosaic Co./The (Cost $1,022,537) Telecommunication Services - 1.5% CenturyLink, Inc. Verizon Communications, Inc. (Cost $1,135,867) Utilities - 1.0% UGI Corp. Vectren Corp. (Cost $761,216) Total Common Stocks (Cost $69,923,680) Money Market Registered Investment Companies - 4.0% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $3,064,054) Bank Obligations - 1.3% Capital Bank Deposit Account, 0.65%, 10/1/2014 EverBank Money Market Account, 0.61%, 10/1/2014 Mid America Bank Demand Deposit Account, 0.50%, 10/1/2014 Pacific Mercantile Bank Deposit Account, 0.55%, 10/1/2014 Total Bank Obligations (Cost $996,454) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.45%, 10/1/2014 (5) 30 30 Total Floating Rate Demand Notes (Cost $30) 30 U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.09%, due 3/5/2015 (6) Total U.S. Government Obligations (Cost $299,919) Total Investments - 101.0% (Cost $74,284,137)(2) Liabilities less Other Assets - (1.0%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $52,152) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 Mini Futures expiring December 2014, notional value $4,029,275 41 ) Total Futures Contracts 41 ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $74,314,516 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2014. Floating rate security.The rate shown represents the rate in effect at September 30, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Aggressive Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2014 (unaudited) Balanced Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 57.0% Consumer Discretionary - 6.4% Apollo Education Group, Inc. (3) Aramark AutoZone, Inc. (3) Discovery Communications, Inc. (3) Expedia, Inc. Home Depot, Inc./The Lear Corp. Live Nation Entertainment, Inc. (3) Omnicom Group, Inc. Priceline Group, Inc./The (3) Starz (3) Viacom, Inc. Visteon Corp. (3) Walt Disney Co./The (Cost $9,122,708) Consumer Staples - 4.5% Archer-Daniels-Midland Co. CVS Health Corp. Mead Johnson Nutrition Co. PepsiCo, Inc. Procter & Gamble Co./The Spectrum Brands Holdings, Inc. Walgreen Co. Wal-Mart Stores, Inc. (Cost $6,245,689) Energy - 6.6% Chevron Corp. ConocoPhillips Continental Resources, Inc. (3) Exxon Mobil Corp. Hess Corp. Marathon Petroleum Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Valero Energy Corp. Whiting Petroleum Corp. (3) (Cost $9,323,782) Financials - 7.8% Affiliated Managers Group, Inc. (3) Aflac, Inc. American Express Co. American International Group, Inc. Bank of New York Mellon Corp./The Berkshire Hathaway, Inc. (3) Capital One Financial Corp. Discover Financial Services Genworth Financial, Inc. (3) Goldman Sachs Group, Inc./The JPMorgan Chase & Co. Travelers Cos., Inc./The Wells Fargo & Co (Cost $10,602,922) Healthcare - 8.2% Becton Dickinson and Co. Celgene Corp. (3) Gilead Sciences, Inc. (3) Johnson & Johnson LifePoint Hospitals, Inc. (3) McKesson Corp. Merck & Co., Inc. Pfizer, Inc. Stryker Corp. Teva Pharmaceutical Industries, Ltd. United Therapeutics Corp. (3) VCA Antech, Inc. (3) (Cost $10,583,286) Industrials - 5.9% Avis Budget Group, Inc. (3) Caterpillar, Inc. CSX Corp. Delta Air Lines, Inc. Dun & Bradstreet Corp./The FedEx Corp. General Electric Co. HD Supply Holdings, Inc. (3) Illinois Tool Works, Inc. Norfolk Southern Corp. Precision Castparts Corp. Southwest Airlines Co. United Rentals, Inc. (3) (Cost $8,291,260) Information Technology - 15.0% Accenture PLC Apple, Inc. Benchmark Electronics, Inc. (3) CDW Corp. CommScope Holding Co., Inc. (3) Corning, Inc. Fidelity National Information Services, Inc. Fiserv, Inc. (3) Google, Inc. - Class C (3) Google, Inc. - Class A (3) Hewlett-Packard Co. Intel Corp. Lexmark International, Inc. MasterCard, Inc. Microsoft Corp. Oracle Corp. Texas Instruments, Inc. Trimble Navigation, Ltd. (3) Vantiv, Inc. (3) Western Digital Corp. Xerox Corp. (Cost $18,440,998) Materials - 1.2% Celanese Corp. Mosaic Co./The PPG Industries, Inc. (Cost $1,731,517) Telecommunication Services - 1.0% CenturyLink, Inc. Verizon Communications, Inc. (Cost $1,402,198) Utilities - 0.4% UGI Corp. Vectren Corp. (Cost $546,834) Total Common Stocks (Cost $76,291,194) Registered Investment Companies - 31.7% DoubleLine Total Return Bond Fund Eaton Vance Bond Fund Eaton Vance Floating-Rate Advantage Fund Federated Bond Fund Ivy High Income Fund Prudential Total Return Bond Fund Putnam Absolute Return 300 Fund Putnam Diversified Income Trust Sentinel Total Return Bond Fund TCW Emerging Markets Income Fund Thompson Bond Fund Vanguard Total Bond Market ETF Total Registered Investment Companies (Cost $45,261,047) Money Market Registered Investment Companies - 11.0% Meeder Money Market Fund - Institutional Class, 0.11% (4) Total Money Market Registered Investment Companies (Cost $15,512,690) Bank Obligations - 0.7% Capital Bank Deposit Account, 0.65%, 10/1/2014 EverBank Money Market Account, 0.61%, 10/1/2014 Mid America Bank Demand Deposit Account, 0.50%, 10/1/2014 Pacific Mercantile Bank Deposit Account, 0.55%, 10/1/2014 Total Bank Obligations (Cost $996,454) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.45%, 10/1/2014 (5) Total Floating Rate Demand Notes (Cost $832) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.09%, due 3/5/2015 (6) Total U.S. Government Obligations (Cost $499,865) Total Investments - 100.8% (Cost $138,562,082)(2) Liabilities less Other Assets - (0.8%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $75,220) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 Mini Futures expiring December 2014, notional value $13,267,125 ) Total Futures Contracts ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $138,564,588 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2014. Floating rate security.The rate shown represents the rate in effect at September 30, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Balanced Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2014 (unaudited) Strategic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 66.7% Consumer Discretionary - 5.9% Aramark AutoZone, Inc. (3) Discovery Communications, Inc. (3) Jack in the Box, Inc. Live Nation Entertainment, Inc. (3) Omnicom Group, Inc. Priceline Group, Inc./The (3) Visteon Corp. (3) (Cost $5,061,974) Consumer Staples - 5.4% Dr. Pepper Snapple Group, Inc. Energizer Holdings, Inc. Molson Coors Brewing Co. PepsiCo, Inc. Spectrum Brands Holdings, Inc. Universal Corp. Wal-Mart Stores, Inc. (Cost $5,498,139) Energy - 10.1% Baker Hughes, Inc. Chevron Corp. ConocoPhillips Continental Resources, Inc. (3) Forum Energy Technologies, Inc. (3) Hess Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Oil States International, Inc. (3) Patterson-UTI Energy, Inc. SM Energy Co. Superior Energy Services, Inc. Tesoro Corp. Whiting Petroleum Corp. (3) (Cost $10,810,169) Financials - 15.6% Affiliated Managers Group, Inc. (3) American International Group, Inc. Ashford Hospitality Trust, Inc. (4) Assurant, Inc. DiamondRock Hospitality Co. (4) Discover Financial Services Equity Lifestyle Properties, Inc. (4) Genworth Financial, Inc. (3) Host Hotels & Resorts, Inc. (4) LaSalle Hotel Properties (4) MGIC Investment Corp. (3) Principal Financial Group, Inc. Radian Group, Inc. Retail Properties of America, Inc. (4) RLJ Lodging Trust (4) Strategic Hotels & Resorts, Inc. (3)(4) Sunstone Hotel Investors, Inc. (4) Symetra Financial Corp. Travelers Cos., Inc./The (Cost $15,194,003) Healthcare - 7.3% Bio-Rad Laboratories, Inc. (3) Endo International PLC (3) Gilead Sciences, Inc. (3) LifePoint Hospitals, Inc. (3) MedAssets, Inc. (3) Merck & Co., Inc. Pfizer, Inc. Stryker Corp. United Therapeutics Corp. (3) VCA, Inc. (3) (Cost $6,625,422) Industrials - 5.6% Aecom Technology Corp. (3) Delta Air Lines, Inc. FedEx Corp. HD Supply Holdings, Inc. (3) Manpowergroup, Inc. Precision Castparts Corp. Regal-Beloit Corp. (Cost $5,992,405) Information Technology - 10.9% Accenture PLC Broadcom Corp. Computer Sciences Corp. Hewlett-Packard Co. Lexmark International, Inc. Oracle Corp. Tech Data Corp. (3) Visa, Inc. Western Digital Corp. Xerox Corp. (Cost $9,615,905) Materials - 2.9% Cabot Corp. Celanese Corp. PPG Industries, Inc. Reliance Steel & Aluminum Co. (Cost $2,821,124) Telecommunication Services - 0.8% Verizon Communications, Inc. (Cost $785,608) Utilities - 2.2% American Electric Power Co., Inc. UGI Corp. Vectren Corp. (Cost $2,201,395) Total Common Stocks (Cost $64,606,144) Registered Investment Companies - 29.0% iShares MSCI EAFE Index Fund (9) iShares MSCI Emerging Markets Index Fund (9) Ivy International Core Equity Fund Oppenheimer Developing Markets Fund Total Registered Investment Companies (Cost $29,517,025) Money Market Registered Investment Companies - 3.7% Meeder Money Market Fund - Institutional Class, 0.11% (5) Total Money Market Registered Investment Companies (Cost $3,875,741) Bank Obligations - 1.0% Capital Bank Deposit Account, 0.65%, 10/1/2014 EverBank Money Market Account, 0.61%, 10/1/2014 Mid America Bank Demand Deposit Account, 0.50%, 10/1/2014 Pacific Mercantile Bank Deposit Account, 0.55%, 10/1/2014 Total Bank Obligations (Cost $996,454) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.45%, 10/1/2014 (6) Total Floating Rate Demand Notes (Cost $300) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.09%, due 3/5/2015 (7) Total U.S. Government Obligations (Cost $399,902) Total Investments - 100.8% (Cost $99,395,566)(2) Liabilities less Other Assets - (0.8%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (8) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $66,307) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 Mini Futures expiring December 2014, notional value $2,751,700 28 ) Russell 2000 Mini Futures expiring December 2014, notional value $2,302,860 21 ) Total Futures Contracts 49 ) (1) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (10) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax and financial reporting purposes are the same. Represents non-income producing securities. Real estate investment trust. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2014. Floating rate security.The rate shown represents the rate in effect at September 30, 2014. Pledged as collateral on futures contracts. Assets of affiliates to the Strategic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Exchange-traded fund. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation of the instrument. Schedule of Investments September 30, 2014 (unaudited) Quantex Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 91.6% Consumer Discretionary - 17.5% AutoNation, Inc. (3) Cablevision Systems Corp. Darden Restaurants, Inc. DR Horton, Inc. Family Dollar Stores, Inc. Fossil Group, Inc. (3) GameStop Corp. Gannett Co., Inc. Goodyear Tire & Rubber Co./The Graham Holdings Co. H&R Block, Inc. Harman International Industries, Inc. Hasbro, Inc. International Game Technology Interpublic Group of Cos., Inc./The Leggett & Platt, Inc. Lennar Corp. PetSmart, Inc. PulteGroup, Inc. Urban Outfitters, Inc. (3) (Cost $7,556,759) Consumer Staples - 1.6% Avon Products, Inc. Safeway, Inc. (Cost $748,215) Energy - 7.9% Denbury Resources, Inc. Diamond Offshore Drilling, Inc. Nabors Industries, Ltd. Newfield Exploration Co. (3) Peabody Energy Corp. QEP Resources, Inc. Rowan Cos. Plc Tesoro Corp. WPX Energy, Inc. (3) (Cost $4,410,555) Financials - 12.7% Apartment Investment & Management Co. (4) Assurant, Inc. E*TRADE Financial Corp. (3) Genworth Financial, Inc. (3) Hudson City Bancorp, Inc. Huntington Bancshares, Inc. Kimco Realty Corp. (4) Legg Mason, Inc. Macerich Co./The (4) NASDAQ OMX Group, Inc./The People's United Financial, Inc. Plum Creek Timber Co., Inc. (4) Torchmark Corp. Wells Fargo & Co. Preferred (3) 1 - Zions Bancorporation (Cost $5,190,505) Healthcare - 9.3% DENTSPLY International, Inc. Edwards Lifesciences Corp. (3) Hospira, Inc. (3) Laboratory Corp. of America Holdings (3) Patterson Cos., Inc. PerkinElmer, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp. (3) Varian Medical Systems, Inc. (3) (Cost $3,878,808) Industrials - 12.9% ADT Corp./The Allegion PLC Cintas Corp. Dun & Bradstreet Corp./The Iron Mountain, Inc. Jacobs Engineering Group, Inc. (3) Joy Global, Inc. Masco Corp. Pitney Bowes, Inc. Quanta Services, Inc. (3) Robert Half International, Inc. Ryder System, Inc. Snap-on, Inc. Xylem, Inc. (Cost $5,509,146) Information Technology - 9.9% Blackhawk Network Holdings, Inc. Computer Sciences Corp. Electronic Arts, Inc. (3) F5 Networks, Inc. (3) First Solar, Inc. (3) FLIR Systems, Inc. Harris Corp. Jabil Circuit, Inc. Teradata Corp. (3) Total System Services, Inc. VeriSign, Inc. (3) (Cost $4,206,513) Materials - 10.4% Airgas, Inc. Allegheny Technologies, Inc. Avery Dennison Corp. Ball Corp. Bemis Co., Inc. Cliffs Natural Resources, Inc. International Flavors & Fragrances, Inc. MeadWestvaco Corp. Owens-Illinois, Inc. (3) Sealed Air Corp. United States Steel Corp. Vulcan Materials Co. (Cost $5,188,006) Telecommunication Services - 2.4% Frontier Communications Corp. Windstream Holdings, Inc. (Cost $999,387) Utilities - 7.0% AGL Resources, Inc. CMS Energy Corp. Integrys Energy Group, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. SCANA Corp. TECO Energy, Inc. (Cost $3,330,261) Total Common Stocks (Cost $41,018,155) Money Market Registered Investment Companies - 6.7% Meeder Money Market Fund - Institutional Class, 0.11% (5) Total Money Market Registered Investment Companies (Cost $3,633,373) Bank Obligations - 1.7% Capital Bank Deposit Account, 0.65%, 10/1/2014 EverBank Money Market Account, 0.61%, 10/1/2014 Mid America Bank Demand Deposit Account, 0.50%, 10/1/2014 Pacific Mercantile Bank Deposit Account, 0.55%, 10/1/2014 Total Bank Obligations (Cost $996,454) U.S. Government Obligations - 0.6% U.S. Treasury Bill, 0.09%, due 3/5/2015 (6) Total U.S. Government Obligations (Cost $299,919) Total Investments - 100.6% (Cost $45,947,901)(2) Liabilities less Other Assets - (0.6%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $50,776) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 E-Mini expiring December 2014, notional value $4,915,440 36 ) Total Futures Contracts 36 ) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Cost for federal income tax purposes of $46,038,012 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation $ ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Real estate investment trust. Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2014. Pledged as collateral on Futures Contracts. Assets of affiliates to the Quantex Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2014 (unaudited) Utilities & Infrastructure Fund Security Description Shares or Principal Amount ($) Fair Value ($)(1) Common Stocks - 97.2% Electric Utility - 11.4% Covanta Holding Corp. General Electric Co. ITC Holdings Corp. MDU Resources Group, Inc. (Cost $3,774,478) Natural Gas Distribution - 17.5% Energy Transfer Equity, L.P. MarkWest Energy Partners, L.P. National Grid PLC - ADR (4) ONE Gas, Inc. ONEOK, Inc. WGL Holdings, Inc. Williams Cos., Inc./The (Cost $3,968,128) Oil Exploration & Production - 4.3% Energen Corp. EQT Corp. (Cost $1,178,043) Pipelines - 15.4% Enterprise Products Partners, L.P. Kinder Morgan, Inc. National Fuel Gas Co. Questar Corp. Spectra Energy Corp. (Cost $4,563,051) Telecommunication Services - 22.1% American Tower Corp. (5) AT&T, Inc. BCE, Inc. Corning, Inc. QUALCOMM, Inc. Telefonaktiebolaget LM Ericsson - ADR (4) Telephone & Data Systems, Inc. Verizon Communications, Inc. Vodafone Group PLC - ADR (4) (Cost $8,186,882) Utility Services - 19.4% Black Hills Corp. Fluor Corp. Macquarie Infrastructure Company, LLC MasTec, Inc. (3) NiSource, Inc. Ormat Technologies, Inc. Quanta Services, Inc. (3) UGI Corp. UIL Holding Corp. (Cost $6,815,612) Water Utility - 7.1% American Water Works Co., Inc. Veolia Environnement SA - ADR (4) (Cost $2,448,925) Total Common Stocks (Cost $30,935,119) Money Market Registered Investment Companies - 3.1% Meeder Money Market Fund - Institutional Class, 0.11% (6) Total Money Market Registered Investment Companies (Cost $1,308,011) Total Investments - 100.3% (Cost $32,243,130)(2) Liabilities less Other Assets - (0.3%) ) Total Net Assets - 100.0% Trustee Deferred Compensation (7) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $50,929) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments (8) Level 1 - Quoted Prices $ $
